Citation Nr: 1315823	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  06-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right hand arthritis, to include as secondary to service-connected residuals of a fracture to the right hand, fifth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for traumatic arthritis to multiple joints.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2005. 

The Board remanded this case in December 2009 for notice, additional development, and in order to obtain clarification as to the specific disabilities on appeal with regard to his claim for traumatic arthritis for multiple joints pursuant to the holding of the Court of Appeals for Veterans Claims (Court) in Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding that, while a Veteran's identification of the benefit sought does not require any technical precision, identification of body part or system that is disabled or a description of the symptoms of the disability satisfies the requirement that a Veteran must identify the benefit sought in order to file a claim for disability benefits). 

Accordingly, a March 2011 letter asked the Veteran to identify which joints he wished to assert had become arthritic due to military service or a service-connected disability.  In response, in an April 2011 statement, the Veteran specified that he was seeking service connection for a bilateral knee disorder and right hand arthritis, as secondary to service to connected disabilities.  The case was returned to the Board and the Veteran's claim for service connection for a bilateral knee disorder was denied in a September 2011 Board decision.  As such, it is no longer on appeal. The issue of service connection for right hand arthritis was remanded for further development in the Board September 2011 remand order.  The September 2011 decision and remand order recharacterized the right hand arthritis claim as reflected on the title page in order to more accurately reflect the Veteran's contentions, as first shown in his initial November 2004 claim, where he asserted a theory of entitlement to traumatic arthritis due to a right hand fracture sustained in service.

In May 2012, the claim was, again, before the Board and remanded in order to obtain private treatment records that had been previously identified by the Veteran, but not associated with the claims file.  The Board also directed that the Veteran be provided with an addendum opinion to his March 2010 VA examination in order to take proper account of any new information that may be obtained.  The Appeals Management Center (AMC) obtained an addendum opinion to the March 2010 VA examination and provided the Veteran with a supplemental statement of the case (SSOC) in November 2012, that continued to deny entitlement to the issue on appeal.  Accordingly, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated June 2010 to March 2012.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to make a reasonable attempt to obtain the Veteran's private treatment records in accordance with the original May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order). 

In the May 2012 remand, the AMC was directed to make an attempt to obtain previously identified private treatment records.  Review of the record shows that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his records from Rush Foundation Hospital.  On the address section of the form, he listed one street address, but two cities.  The RO sent a request for the records using the latter city, Philadelphia, Mississippi, and the letter was returned as undeliverable.  No request was sent to the first city listed, Meridian, Mississippi. 

Furthermore, in February 2005, the Veteran was properly notified that the request for records from Rush Foundation Hospital was returned due to an incorrect address, but in March 2005, the RO sent a second letter erroneously informing the Veteran that his records from Rush Foundation Hospital had been received.  Some records from Rush Foundation Hospital were included in the Veteran's Social Security Administration (SSA) records, but there is no indication that these records, dated from December 1997 and October 1999, constitute his complete record of treatment from that facility.  Furthermore, review of these records show that they are highly relevant to the Veteran's claim.

The AMC sent the Veteran a May 2012 letter, in which it explained that the RO had attempted to obtain records from Rush Foundation Hospital in 2005, but was unable to do so on account of the incorrect address and that it was requesting clarification if the SSA records currently associated with the claims file were the complete record from that facility.  If not, the Veteran was requested to sign a release form so that the AMC could attempt to obtain such records.  The record does not show any indication of a response to the May 2012 request or if it was in fact received by the Veteran.  No further requests were sent to the Veteran and no attempt was made to obtain the records.

VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if a response is not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  Id.  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  Id.  Here, the submission of one letter to the Veteran in order to obtain information or a release without verification of receipt is not enough to be considered a reasonable effort.  Although the "duty to assist is not a one-way street," the Board finds that additional attempts should be made to obtain the Veteran's private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, attempts must be made to obtain these records.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Again, in light of the possibility that additional treatment records may be associated with the claims folder, and in order to obtain clarification and additional relevant information regarding the etiology of the Veteran's right hand arthritis, obtain an additional medical opinion from the VA examiner who conducted the March 2010 VA examination in light of any new relevant evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. If, and only if, new records are associated with the claims file, obtain an additional addendum to the March 2010 VA examination report and November 2011 addendum from the same examiner who conducted the March 2010 examination, if possible. If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide the following information:

(a) Determine the date of onset and etiology of the Veteran's right hand arthritis.

(b) State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hand arthritis had its clinical onset in service or is related to any in-service disease, event, or injury, to include the January 1960 right hand fracture. 

(c) State whether it is at least as likely as not (50 percent or greater probability) that any diagnosed condition was (a) proximately due to, (b) the result of, or (c) aggravated by his service-connected residuals of a right hand fracture of the fifth metacarpal. 

The Board notes that while questions (b) and (c) are similar and have, in some respects, already been answered by the examiner, additional clarification will be of assistance to the Board in deciding this claim. Specifically, question (b) asks the examiner to address whether the Veteran's right hand arthritis is directly related to the trauma to the right hand fifth metacarpal in service, while question (c) asks the examiner to address whether the right hand arthritis is in any way secondary to any post-trauma residuals of the right hand fracture, to include aggravation. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


